UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-8093


JOSEPH MICHAEL GRIFFITH,

                Plaintiff – Appellant,

          v.

S. A. BIRD; BETTY BROWN,

                Defendants – Appellees,

          and

RICH JACKSON; NORTH CAROLINA DEPARTMENT OF CORRECTIONS,

                Defendants.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Graham C. Mullen,
Senior District Judge. (3:06-cv-00308-GCM)


Submitted:   January 12, 2011               Decided:   February 8, 2011


Before NIEMEYER, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joseph Michael Griffith, Appellant Pro Se.       Yvonne Bulluck
Ricci, Assistant Attorney General, Raleigh, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Joseph Michael Griffith appeals the district court’s

order denying relief on his 42 U.S.C. § 1983 (2006) complaint.

We   have   reviewed   the   record     and   find   no    reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.      Griffith    v.   Bird,    No.     3:06-cv-00308-GCM        (W.D.N.C.

Nov. 3, 2009).    We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   the   court   and   argument     would   not     aid   the   decisional

process.

                                                                        AFFIRMED




                                      2